Campbell, J.,
delivered the opinion of the court.
The judgment must be reversed, because of the-exclusion by the court of the testimony of E. A. White, a witness for the plaintiff, as to the beginning of the rencontre between the plaintiff and the defendant out of which this action arose.
The plaintiff produced evidence of his having been shot and injured by the defendant without disclosing th'e particulars of the shooting, and having shown the extent of his injuries and damages, rested, when the defendant introduced evidence to justify his shooting the plaintiff.
After the defendant had closed his evidence, White was introduced and asked as to the commencement of the shooting, and on the objection of the defendant’s counsel was not permitted to tell of the beginning of the difficulty, because it was said his testimony was not in rebuttal. It is impossible to conceive of a more manifest instance of rebuttal than is here presented, and for this error, *54although it cannot be said confidently whether the excluded evidence would have produced a different result or not, the judgment must be reversed.

Reversed and remanded.